UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7310


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR LEE HAIRSTON, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:00-cr-00024-JPB-JES-1)


Submitted:   January 13, 2011             Decided:   January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se. Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Lee Hairston, Sr., appeals the district court’s

order adopting the report and recommendation of the magistrate

judge and denying his 18 U.S.C. § 3582 (2006) motion to modify

his   sentence.        We    have   reviewed      the    record      and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by    the   district    court.          United   States       v.    Hairston,     No.

3:00-cr-00024-JPB-JES-1 (N.D.W. Va. Sept. 3, 2010).                        We deny

Hairston’s    “Motion       for   the   Court    to   Issue    an    Order.”       We

dispense     with   oral     argument     because       the   facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2